Citation Nr: 1603165	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-35 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), personality disorder, and depressive disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to October 1974; June 1975 to December 1976; and March 1979 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Regional Office (RO) in San Diego, California.  The RO in Fort Harrison, Montana, now has jurisdiction over this case.  

In May 2008, the Veteran filed a claim to establish service connection for PTSD and depressive disorder.  As will be discussed below, the Veteran has been diagnosed with psychiatric disabilities other than PTSD and depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; the symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of this, the Board has expanded and recharacterized the Veteran's claim as stated on the title page of this decision.


FINDINGS OF FACT

1.  A valid diagnosis of PTSD related to military service is not of record.

2.  The probative evidence of record does not relate the Veteran's currently diagnosed depressive disorder, associated with personality disorder, to his military service.

3.  As a matter of law, personality disorder is not entitled to service connection.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5013A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2015).  


	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in June 2006 satisfied the duty to notify provisions with respect to service connection, as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, VA treatment records, and private medical records, and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.      

The Veteran was provided VA mental health examinations in August 2009 and July 2010.  Both examiners reviewed the Veteran's claims file; interviewed the Veteran about his background, medical and psychological history, and the functional aspects of his disability; and performed appropriate clinical testing.  In addition, the examiners provided thorough written opinions that articulated the reasoning for their medical conclusions.  Therefore, the Board finds that August 2009 and July 2010 examinations and opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of PTSD must conform to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, 4th Edition (1994) (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (updating 38 C.F.R. § 4.125 to reference the DSM, Fifth Edition (DSM-5), as of August 4, 2014).   

Analysis 

The Veteran contends that he has an acquired psychiatric disability, to include PTSD, as a result of his active military service.  The in-service stressor cited by the Veteran as causing PTSD is a vehicular accident that occurred in April 1976 while he was traveling by bus to Camp Pendleton.  The Veteran also asserts that he suffers from depressive disorder that manifested during active service as evidenced by a suicide attempt.  Finally, as stated on the title page of this decision, the Board will also consider service connection for personality disorder, a diagnosis that is reflected in the record.  See Clemons, 23 Vet. App. at 1.    

Service connection for PTSD is not warranted in the Veteran's case, as the probative and persuasive evidence of record does not reflect a diagnosis of PTSD in accordance with the pertinent criteria, namely that detailed in the DSM-IV.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of a current disability, there can be no valid claim for service connection).    

While a diagnosis of PTSD exists in the record, the probative value of this diagnosis is outweighed by prior and subsequent opinions of VA examiners.  An August 2009 VA mental health psychiatric evaluation report diagnosed the Veteran with PTSD and dysthymic disorder.  In reaching this conclusion, the examiner listed the Veteran's reported symptoms as applied to the DSM-IV's PTSD criteria.  However, it appears that the August 2009 examiner took the Veteran's reported symptoms at face value; instead of analyzing whether they met the diagnostic criteria for PTSD, the examiner merely noted the presence of symptoms that qualified for said criteria.  Further, despite reviewing the claims file, the examiner did not substantively address prior findings regarding the Veteran's psychiatric condition.  In particular, the examiner did not discuss the November 1995 VA mental health examination report, which concluded that the there was "no convincing evidence" for a PTSD diagnosis.  The August 2009 examiner stated only that prior examiners "have been divided on the issue of [the Veteran's PTSD] stressor," but he did not explain why these examiners "appeared to downplay" the severity of the stressor.        

The August 2009 examiner relied on his June 2008 psychological assessment of the Veteran, which included clinical testing.  According to the June 2008 report of examination, the Veteran's depressive symptoms were prominent, while PTSD and schizotypal traits were both possible.  However, in his August 2009 report, the examiner did not discuss whether other psychiatric diagnoses were appropriate given the Veteran's schizotypal traits and depressive symptoms.  

The Board also acknowledges other diagnoses of and references to PTSD in the record, in particular in psychiatric treatment notes and letter opinions from January 2007, March 2007, October 2008, March 2009, and September 2010.  However, these notes and opinions do not discuss whether the Veteran met the DSM-IV criteria for PTSD.  The diagnoses are not based on clinical testing or analysis, but instead appear to rely on the Veteran's self-reported symptoms.  The treatment notes and opinions fail to explain the rationale for diagnosing PTSD and therefore lack probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  

The record also contains the Veteran's certificate of completion from an in-patient PTSD program dated June 2006.  However, the Veteran's attendance at said program does not equate to a clinical diagnosis of PTSD.  In fact, the June 2006 discharge summary from the Veteran's in-patient treatment states that although the Veteran presented with symptoms of PTSD in April 2006, he ultimately did not satisfy the DSM-IV criteria for a diagnosis of PTSD.  Instead, the Veteran was diagnosed with personality disorder, not otherwise specified.     

The most probative medical evidence of record is the July 2010 VA mental health examination report.  Here, the examiner reviewed and analyzed the Veteran's prior VA examinations, his medical treatment records, and his service treatment records.  In his assessment, the examiner identified numerous irregularities in the Veteran's reporting, records, and psychiatric test results.  For example, the examiner noted that during the Veteran's 3.5 hour clinical interview, there were "signs of significant inconsistency with his medical records."  

As to the Veteran's psychiatric test results, the examiner stated that psychometric findings were "inconsistent with information gathered during the diagnostic and social history interviews for presence and level of symptomatology."  In particular, the Veteran's results on the MFAST and MMPI tests were anomalous.  On the MFAST, the examiner stated that the Veteran provided "an indiscriminate endorsement of highly improbable symptoms of mental disorder," while his results on the MMPI reflected "significant exaggeration of symptoms."  The examiner also found that the Veteran's MMPI results did not fit the profile generally found in those suffering from PTSD.  

In addition, the examiner concluded that the Veteran did not meet many of the DSM-IV's criteria for PTSD.  First, the Veteran was vague and gave improbable answers regarding his re-experiencing of symptoms; thus, the examiner concluded that PTSD Cluster B was questionable.  The examiner noted the "substantial discrepancy" between the Veteran's report on the CAPS and his "very high endorsement of Criteria B symptoms on the PCLM."  The examiner also stated that PTSD Clusters C and D were highly questionable, again noting a "substantial discrepancy" between the Veteran's reports on the CAPS and the PCLM.  For example, the Veteran was vague in response to questions about the occurrence of avoidance and numbing symptoms, and linked these symptoms to his general life problems rather than to the traumatic in-service event.    

After considering the Veteran's symptoms and test results pursuant to the DSM-IV's diagnostic criteria for PTSD, the July 2010 examiner concluded that "there is no clear evidence that the Veteran's psychological problems are due to chronic PTSD."   Rather, it was "likely" that the Veteran "over-reported, feigned, or malingered symptoms of PTSD and their severity."  The examiner instead diagnosed the Veteran with depressive disorder, not otherwise specified, and schizotypal personality disorder.  The examiner cited medical authority in analyzing the evidence of malingering by the Veteran and concluded that numerous indicators were present.  The examiner stated that although the Veteran's symptoms were similar to some PTSD symptoms, they arose from nonservice related personality disorder.  The examiner also cited favorably to the November 1995 VA mental health examination report, which found that the Veteran did not suffer from "significant symptoms of PTSD 19 years after the reported event."  

As the July 2010 opinion included a detailed analysis of the record and a comprehensive examination of the Veteran, including appropriate clinical testing, it is considered probative, competent medical evidence weighing heavily against the Veteran's claim. 
 
The Veteran claims that he has PTSD based on the traumatic bus accident he experienced during his active military duty.  A lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, here, the diagnosis of a psychiatric disability cannot be made by a lay person based on mere personal observation, that is, as perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon the interpretation of symptoms and clinical and diagnostic tests.  Furthermore, 38 C.F.R. § 4.125(a) requires that a diagnosis of a mental disorder conform to the DSM-IV.  Therefore, the disability is not a simple medical condition that the Veteran has been shown to be competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.  

With respect to the currently diagnosed non-PTSD psychiatric disorders, the Board finds that service connection is also unwarranted for these conditions.

First, personality disorder is not a disability subject to compensation for VA purposes.  See 38 C.F.R. § 3.303(c).  Section 3.303(c) provides that ". . . personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation."  Id.  Thus, service connection for a personality disorder is precluded by law, regardless of the Veteran's contentions herein.

Second, the supplemental opinion obtained in August 2015, following remand, adopted the July 2010 diagnoses of schizotypal personality disorder and depressive disorder.  The supplemental opinion referred to the Veteran's extensive psychiatric history and concluded that his depressive disorder is a secondary condition, one that is a reactive symptom associated with the Veteran's nonservice-connected personality disorder.  Accordingly, the August 2015 opinion deemed the depressive disorder less likely than not etiologically related to service.
  
The July 2010 examiner also concluded that the Veteran's diagnosed depressive disorder is "not related his military service."  Following a comprehensive review of the Veteran's reported early childhood and familial history, in conjunction with the results of psychological testing, the examiner concluded that it was unlikely that the Veteran's in-service mental health treatment was the first manifestation of a mental disorder.  Specifically, the examiner stated it was more likely than not that the Veteran's "severe child abuse" caused his pervasive personality disorder and subsequent adaptation difficulties.  

Because a valid diagnosis of PTSD is not of record, and because the evidence of record does not relate the Veteran's non-PTSD psychiatric disorders to his military service, the preponderance of the evidence is against the claim for service connection.  The benefit of the doubt doctrine is inapplicable, and service connection for a psychiatric disorder is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


